DETAILED ACTION

Status of Application
	This action is in reply to the request for continued examination filed on December 20, 2021.
Claims 2, 8-10, and 17-29 have been canceled. 
Claims 1 and 30 have been amended.
Claims 1, 3-7, 11-16, and 30-41 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowable Subject Matter
Claims 1, 3-7, 11-16, and 30-41 (renumbered as 1-24) are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Friedman et al., U.S. Patent No. 9,443,270 B1. This reference teaches an invention for retrieving insurance information of an insurance customer at a mobile device by scanning an insurance information token that is affixed to a vehicle. For example, someone other than the driver of a vehicle may scan the token and receive insurance information. 
Another of the closest prior art references of record is Silver, U.S. Patent Application Publication No. 2015/0113012 A1. This reference teaches an invention for anonymous communications using a license plate number. 
Another of the closest prior art references of record is Eidelson et al., U.S. Patent Application Publication No. 2012/0331405 A1. This reference teaches an invention for facilitating a group conversation on a user device. Paragraph 0040 discusses message formatting and translating messages into an appropriate format that can be received by electronic devices. 
Another of the closest prior art references of record is Weinrauch et al., U.S. Patent Application Publication No. 2012/0109690 A1. This reference teaches an invention for rapidly exchanging accident related information. A central server receives accident information such as a vehicle identification number, insurance card, license plate, etc. from a user and contacts insurers of the parties involved in the accident. 
	Claims 1, 3-7, 11-16, and 30-41 (renumbered as 1-24) are allowed because these prior art references, in addition the other cited references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although there are features that on their own would be known in the art, they were not found in a way that makes the amended claims as a whole obvious to one having ordinary skill in the art.  Individual claimed features are known in the art, but the specific combination of limitations/features is not obvious. Therefore, the rejection under 35 U.S.C. 103 is withdrawn.
Regarding eligibility of the claims under 35 U.S.C. 101, the 101 rejection was withdrawn in the non-final rejection that was mailed on March 18, 2021. The Office action noted that the claimed additional elements were doing more than using a computer as a tool to perform an abstract idea. The combination of additional elements (i.e., the identification tag including a machine-readable medium, the non-transitory computer readable medium, the mobile device of the second user, the sensor of the mobile device of the second user, the server, the general purpose computer or specialized device, the message format that is receivable by the mobile device of the first user, the second message format that is receivable by the mobile device of the third user, and ending the processing) integrates the abstract idea into a practical application and provides an ordered combination. The limitations involve more than just applying a computer as a tool to implement the abstract idea. Therefore, the claims are eligible. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Other Relevant Prior Art
Glenn, Alex. “How Police Catch Uninsured Drivers,” NerdWallet, https://www.nerdwallet.com/article/insurance/how-police-catch-uninsured-drivers (Dec. 23, 2015). This reference discusses license plate recognition systems that are used to retrieve insurance information for the driver. 
Hyde et al., U.S. Patent Application Publication Number 2015/0145695 A1. This reference teaches a process for documenting a car accident that includes sensing an RFID tag of a nearby vehicle. See Figure 9 and associated text. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698